  Case 18-26605         Doc 48     Filed 04/03/19 Entered 04/03/19 11:26:51              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-26605
         NICHOLAS HORVATH

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/21/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/20/2019.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-26605      Doc 48        Filed 04/03/19 Entered 04/03/19 11:26:51                   Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $1,000.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                  $1,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $951.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                       $49.00
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $1,000.00

Attorney fees paid and disclosed by debtor:                  $93.00


Scheduled Creditors:
Creditor                                      Claim         Claim          Claim       Principal      Int.
Name                                Class   Scheduled      Asserted       Allowed        Paid         Paid
ALLIANCE ONE                    Unsecured      3,947.65            NA            NA            0.00       0.00
ALPHA RECOVERY                  Unsecured     17,268.26            NA            NA            0.00       0.00
ARLINGTON RIDGE PATHOLOGY       Unsecured          49.00           NA            NA            0.00       0.00
CAPITAL ONE AUTO FINANCE        Secured       27,798.00     27,987.95      27,798.00           0.00       0.00
CAPITAL ONE NA                  Unsecured      1,330.00       1,330.60      1,330.60           0.00       0.00
CEP AMERICA ILLINOIS PC         Unsecured         526.00           NA            NA            0.00       0.00
Convergent Outsourcing          Unsecured         526.00           NA            NA            0.00       0.00
DELL FINANCIAL SERVICES LLC     Unsecured      1,098.01            NA            NA            0.00       0.00
HARRIS & HARRIS                 Unsecured      3,379.11            NA            NA            0.00       0.00
IL DEPT OF REVENUE              Priority            0.00           NA            NA            0.00       0.00
IL STATE DISBURSEMENT UNIT      Unsecured           0.00           NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured           0.00           NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured      2,044.00            NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE        Priority             NA       6,121.88      6,121.88           0.00       0.00
LABPRO INC                      Unsecured          96.42           NA            NA            0.00       0.00
LENDING USA                     Unsecured     11,415.00            NA            NA            0.00       0.00
LVNV FUNDING                    Unsecured         697.00        701.48        701.48           0.00       0.00
LVNV FUNDING                    Unsecured     13,078.00     13,136.12      13,136.12           0.00       0.00
LVNV FUNDING                    Unsecured     10,202.00     10,246.84      10,246.84           0.00       0.00
LVNV FUNDING LLC                Unsecured         653.00           NA            NA            0.00       0.00
NORTH STAR LOCATION SERVICES    Unsecured      2,592.98            NA            NA            0.00       0.00
NORTH STAR LOCATION SERVICES    Unsecured      4,924.03            NA            NA            0.00       0.00
NORTHWEST COMM HEALTHCARE       Unsecured      3,379.11            NA            NA            0.00       0.00
NORTHWEST RADIOLOGY ASSOC       Unsecured          35.00           NA            NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         581.00        543.81        543.81           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured      4,924.00       4,924.03      4,924.03           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured      2,592.00       2,592.98      2,592.98           0.00       0.00
RMP LLC                         Unsecured          35.00           NA            NA            0.00       0.00
TD BANK USA                     Unsecured      4,351.00       4,351.73      4,351.73           0.00       0.00
TRUE ACCORD                     Unsecured           0.00           NA            NA            0.00       0.00
US DEPART OF EDUCATION MOHELA   Unsecured            NA     71,962.72      71,962.72           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-26605         Doc 48     Filed 04/03/19 Entered 04/03/19 11:26:51                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim        Claim         Principal       Int.
Name                               Class    Scheduled        Asserted     Allowed          Paid          Paid
US DEPT OF ED MOHELA            Unsecured     71,450.00              NA             NA           0.00        0.00
VERIZON                         Unsecured         478.00             NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                 Interest
                                                            Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                    $0.00               $0.00
      Mortgage Arrearage                                    $0.00                    $0.00               $0.00
      Debt Secured by Vehicle                          $27,798.00                    $0.00               $0.00
      All Other Secured                                     $0.00                    $0.00               $0.00
TOTAL SECURED:                                         $27,798.00                    $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                $0.00                 $0.00               $0.00
       All Other Priority                                  $6,121.88                 $0.00               $0.00
TOTAL PRIORITY:                                            $6,121.88                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $109,790.31                    $0.00               $0.00


Disbursements:

       Expenses of Administration                               $1,000.00
       Disbursements to Creditors                                   $0.00

TOTAL DISBURSEMENTS :                                                                            $1,000.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-26605         Doc 48      Filed 04/03/19 Entered 04/03/19 11:26:51                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
